Title: To George Washington from the General Officers, 7 January 1778
From: General Officers
To: Washington, George



Camp [Valley Forge]Janry 7th, 1778.
May it please your Excellency

The Officers of the Army being fixed to this particular Camp, are not in a Situation to procure many Articles, wch would be very necessary for them; And being informed that in the Vessell taken from the Enemy by Genl Smalwood there were a number of such Articles, which would be of more Utility to the Officers than to any other part of the Community; & being apprehensive that if they should be transported to Lancaster, or any other remote part, they may be squandered away, or improperly distributed among such Branches of the Army, as will lea[s]t contribute to the Good of the Service. Confiding therefore in your Excellency’s Benevolence & paternal Care, we humbly beg that they may be ordered to the Neighborhood of this Camp, or otherwise disposed of as to your Excellency shall seem fit. Wch Instance of your Favor will add to the many Obligations already conferred upon your very Obdt humble Servants.

          
            Wm Maxwell
            J. M. Varnum
          
          
            H. Knox
            G. Weedon
          
          
            Lachn McIntosh
            Chs Scott
          
          
            Jno. Paterson
            Enoch Poor
          
        
